On June 30, 1972, the court ordered that judgment be entered for plaintiff in the sum of $28,687.28, less $17,732.53 representing plaintiff’s outside earnings, less $801.04 representing a reimbursement to defendant of a lump-sum annual leave payment to plaintiff at the time of his separation, and less $670.00 representing payments to plaintiff for temporary total disability under the Longshoremen’s and Harbor Workers’ Compensation Act for the net sum of $9,483.71, of which $274.32 should be credited to plaintiff’s Employees’ Life Insurance Fund account, and $1,958.04 should be credited to plaintiff’s Civil Service Eetirement Fund account, and the balance, or $7,251.35, should be paid to plaintiff.